DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 6/30/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 1 and 7 have been made of record.
Claims 1-13 are pending and under consideration.
Applicants have amended claim 7 to include the chemical structure for INDY, leucettine-41, 5-IT, GNF4877,  and CC-401 and in support they present Exhibits A-G.
Information Disclosure Statement
The information disclosure statement filed on 6/21/2022 has been considered.
Response to Arguments
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-8 and 10-13 under 35 U.S.C. 102(a)(2) as being anticipated by Annes et al (US 2013/0023491) is withdrawn in view of applicant’s amendments to claim 1 which now requires a method step of contacting a population of human pancreatic beta cells. However, upon further consideration the method would still have been obvious under 35 USC 103(a) rejection.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Annes (IDS, US 2013/0023491) in view of Kumar et al (IDS, J. Med. Chem. 61: 7687-7699, 2018) as evidenced by Wang et al. (IDS, Nature Medicine, 21: 383-388, 2015) for the reasons of record at pg.5-8 of the office action of 3/30/2022 and as discussed below.
The instantly claimed invention is broadly drawn to a method of increasing cell proliferation in a population of pancreatic beta cells, said method comprising: contacting a population of pancreatic beta cells with a dual-specificity tyrosine phosphorylation-regulated kinase IA (DYRK1A) inhibitor and a glucagon-like peptide-1 receptor (GLP1R) agonist, wherein said contacting is carried out under conditions effective to cause a synergistic increase in cell proliferation in the population of pancreatic beta cells.
The method according to claim 1, wherein said method is carried out ex vivo (claim 2), wherein said method is carried out in vivo (claim 3). The method according to claim 1, wherein said contacting is carried out with a composition comprising both the DYRK1A inhibitor and the GLP1R agonist (claim 4). The method according to claim 1, wherein said contacting increases the number of proliferating pancreatic beta cells in the population by about 4-6% per day (claim 5). The method according to claim 1, wherein said contacting increases the number of proliferating pancreatic beta cells in the population by about 6-10% per day (claim 6). The method according to claim 1, wherein the DYRK1A inhibitor is selected from the group consisting of harmine, INDY, leucettine-41,  5- #111876756 v2Serial No.: 16/959,390-3- iodotubercidin (5-IT), GNF4877, CC-401, thiadiazine kinase inhibitors, and combinations thereof (claim 7). The method according to claim 1, wherein the GLP1R agonist is selected from the group consisting of GLP1 analogs, extendin-4, liraglutide, lixisenatide, semaglutide, and combinations thereof (claim 8). The method according to claim 1, wherein said contacting is carried out with harmine and GLP1(7-36) (claim 9). The method according to claim 1, wherein said pancreatic beta cells are primary human pancreatic beta cells (claim 10). The method according to claim 1, wherein said contacting does not induce beta cell death or DNA damage (claim 11). The method according to claim 1, wherein said contacting induces beta cell differentiation (claim 12).  The method according to claim 1, wherein said contacting increases glucose-stimulated insulin secretion (claim 13).
Annes et al teach a method of increasing beta-cell replication comprising contacting inhibitors of DYR1K and GLP-1 or an analog thereof including exendin-4, exenatide, liraglutide or Albiglutide[0210]. They teach that DYR1K inhibitors include 5-IT and they teach with 5-IT with and without GLP-1 or Exendin-4 (Figure 15a 15b and [0028]. Figure 15 shows synergistic response of 5-IT and GLP-1. They teach that adenosine inhibitor to increase beta-cell proliferation 5%, 10%, 20%, or 1 fold or 2 fold or more [0039]. Regarding claim 12, an increase in differentiation of beta-cell proliferation is inherent feature of 5-IT and GLP-1 peptide. They teach that 5-IT treated cells show 40% increase in differentiation as compared 20% in control. They teach that beta-cell replication is at rate of about 3-6% per day [0466]. They teach that ADK inhibitors promote beta-cells proliferation in vitro and in vivo [0474-475]. They teach using islet cells isolated from rats [0428, 0459]. Annes et al. do not teach DYRK1A as harmine and the do not teach using primary human pancreatic beta-cell proliferation for determining the said beta-cell proliferation.
Kumar et al teach DYRK1A regulates human β-cell proliferation. They used harmine and its analog to enhance human β-cell proliferation. They teach human β-cell proliferation assay to show harmine enhances human β-cell proliferation ( see page 8, results). They show some of harmine analog are better β-cell proliferator than harmine at a lower concentration (page 8, results). They used all β-cell proliferation assay using human pancreatic islets obtained from the NIH/NIDDK (see page 9, B-cell proliferation assay).
Wang et al. DYRK1A inhibitors 5-IT and INDY stimulate pancreatic proliferation and there is no evidence of β-cell death or DNA damage in response to 5-IT or INDY (see pg. 2, right col.). They teach that regeneration of β-cell mass was substantially more rapid in harmine-treated mice that in controls reaching near normal level in only 14 days (pg. 4, left col.). They teach that harmine and INDY induced human β-cell proliferation in in vitro,  and in vivo in mouse PPX model and enhanced glycemic control and β-cell proliferation in vivo in two additional standard human islet transplant models, one euglycemic and one diabetic. (page 4, left col.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use harmine as a DYRK1A as taught by Kumar et al as evidence by Wang et al in combination with GLP-1 to increase pancreatic beta-cell proliferation as taught by Annes et al. Additionally, one would have been motivated to do so because Kumar et al teach that harmine is DYRK1A inhibitor and functionally equivalent to 5-IT in increasing β-cell proliferation. Further, one would have a reasonable expectation of success in using DYRK1A inhibitor harmine with GLP-1 in increasing β-cell proliferation because Wang et al teach that harmine does not increase beta cell death or DNA damage and Kumar et al teach that harmine at lower concentration increases β-cell proliferation. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
Applicants argue that Annes used rat cells for testing GLP1R agonists and DYRK1A as stated in [0473] and presented in Figure 15b. They argue that exhibit H (Parnaud) and exhibit I (Dai) support that GLP1R agonist have been shown to induce proliferation in rodent beta cells but have repeatedly failed to activate beta cell proliferation in adult human islets. They argue that exhibit J (Wang) suggests that majority of inventions in animals are promising but they seem not impressive in human beta cells. Therefore, they argue that Annes testing of 5-IT and a GLP-1 receptor agonist which is synergistic in rat, one skill in the art would not necessarily think that it would be synergistic in human beta cells.
Applicants’ arguments have been fully considered but they are not persuasive because the instant rejection under 35 USC 103 obviousness and as presented in the rejection Annes did show that the combination of 5-IT and Exendin or GLP-1 synergistically stimulate proliferation of beta cell (rat) (see Fig. 15). However, Annes do not use human beta cells for this experiment but it would have been obvious to an ordinary skill in the art that the combination of 5-IT and Exendin or GLP-1 would also synergistically increased human beta cell population, unless evidence to contrary. Applicants presentation of exhibits H, I and J show that GLP-1R agonist (Exhibit H and I) or the exhibit 3 (Dirice et al.) shows that 5-IT increases in human beta cells proliferation and Annes already shown a synergistic stimulation of beta cells with 5-IT and Exendin-4 or GLP-1. Wang et al. (2015, Exhibit A, Figure 1) shows that Harmine family members are agonists of beta cell proliferation in rat as well as human. Additionally, synergistic proliferation is not defined in the specification and the dictionary accepted language is – 
Medical Dict. syn·er·gis·tic (sin'ĕr-jis'tik),
1. Pertaining to synergism.
2. Denoting a synergist.
Synonym(s): synergetic, synergic
Farlex Partner Medical Dictionary © Farlex 2012
synergistic
 (sĭn′ər-jĭs′tĭk)
adj.
1. Of or relating to synergy: a synergistic effect.
2. Producing or capable of producing synergy: synergistic drugs.

Therefore, a synergistic effect of 5-IT and a GLP-1R agonist in human beta cells would more than individually any of 5-IT or a GLP-1 agonist, or more than additive of two together in human beta cells. Since in Annes figure 15 shows a synergistic effect of 5-IT and exendin 4 in rat beta cells. Therefore, one skill in the art would have assumed to have a synergistic increase in proliferation of human beta cells upon treatment with 5-IT and exendin-4 (or a GLP-1R agonist). Therefore, the rejection is maintained.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646